            Case 1:20-cv-01130-CCB Document 35 Filed 05/15/20 Page 1 of 1



   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ANTIETAM BATTLEFIELD KOA, et al               :

                         Plaintiffs           :
       v.                                         Case No. 1:20-cv-01130-CCB
                                              :
LAWRENCE J. HOGAN, et al
                                              :
                         Defendants
                                         :
                                STIPULATION OF DISMISSAL
                             AS TO REVEREND GARY POMRENKE

       Pursuant to Fed. Rule Civ. Proc. 41(1) A (i) Rev. Gary Pomrenke files his Stipulation of

Dismissal signed by all Parties. All parties consent to this stipulation.



/s/ John R. Garza
John R. Garza Bar #01921
Counsel for Plaintiffs
17 W Jefferson Street, Ste 100
Rockville, MD 20850
301 340 8200
jgarza@garzanet.com

Counsel for Plaintiffs

/s/ Adam Snyder
Adam Snyder
 Deputy Chief of Litigation
 Civil Division, Office of Attorney General 200
 St. Paul Place, 20th Flo
 Baltimore, Maryland 21202

Counsel for Defendants
